Citation Nr: 1635719	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss.  

2. Entitlement to service connection for right ear hearing loss.  

3. Entitlement to a rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction and cataracts.

4. Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board acknowledges that the Veteran submitted a notice of disagreement in October 2015 with the effective date assigned to the grant of special monthly compensation by the RO in the November 2014 rating decision.  In October 2015, VA acknowledged receipt of this notice of disagreement.  At this juncture, as the Agency of Original Jurisdiction (AOJ) is taking action in accordance with the provisions of 38 C.F.R. §§ 19.26(a), 19.29, and 19.30, it would be premature to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a higher rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2015, the Veteran, through his attorney, withdrew his claims of entitlement to an initial compensable rating for left ear hearing loss, a rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction, and service connection for right ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to an initial compensable rating for left ear hearing loss, a rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction, and service connection for right ear hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in August 2015, the Veteran, through his attorney, withdrew his appeal of his claims of entitlement to an initial compensable rating for left ear hearing loss, a rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction, and service connection for right ear hearing loss.  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.  


ORDER

The appeal of the issues of entitlement to an initial compensable rating for left ear hearing loss, a rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction, and service connection for right ear hearing loss is dismissed.  

REMAND

The Veteran was last afforded a VA PTSD examination in January 2012, when the evaluation showed that the Veteran was working in maintenance.  His GAF (Global Assessment of Functioning) score was 58.  Subsequent VA treatment records show that his GAF score was 65, his judgment and insight was fair, and his behavior was cooperative and pleasant.  See VA treatment records dated in March 2012, November 2012, and July 2013.  However, the evidence received since the January 2012 VA PTSD examination also shows that in June 2012 the Veteran stopped working in part due to PTSD, which suggests that his PTSD increased in severity since the January 2012 VA examination.  See July 2013 vocational evaluation and August 2015 statement from the Veteran's attorney.  As the Veteran's most recent VA examination is over 4 years old, and under the circumstances of the instant case, the Board finds that a new examination is necessary to determine the current level of severity of his PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month-old examination was too remote in time to support adequately the decision in an appeal for an increased rating).

Lastly, the Veteran's TDIU claim is inextricably intertwined with his pending claim for a higher rating for PTSD.  Thus, consideration of the Veteran's TDIU claim must be deferred pending the resolution of the pending increased rating claim for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the Veteran's most recent VA treatment records are dated in December 2015.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment since December 2015 are identified and added to the claims file.  



(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Also with his assistance, obtain copies of any pertinent records and add them to the claims file, to include VA treatment records dated from December 2015 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  The examiner should identify all current manifestations of this service-connected disorder.  The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner should provide an opinion regarding the degree, if any, of impact of the service-connected PTSD on the Veteran's ability to follow substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he or she should state the reasons therefor.

3. Then, readjudicate the issues of entitlement to a rating higher than 50 percent for PTSD and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


